The defendant was convicted of the offense of distilling, and appeals. No brief has been submitted on behalf of appellant, and we are unable to discover prejudicial error in any ruling of the trial judge upon the admission or rejection of testimony. There was sufficient evidence to support the verdict returned, and there was no error in overruling defendant's motion for a new trial. A detailed discussion of the several exceptions reserved on account of the admission or rejection of testimony over defendant's objection, or of the action of the court in refusing certain written charges requested by the defendant, would involve a discussion of only elementary principles of law, and could serve no useful purpose. Suffice it to say that each of the charges refused to the defendant was either patently incorrect or inappropriate, or was fully covered by the oral charge of the court, in connection with the written charges given at defendant's request. We find no prejudicial error in the record, and the judgment will be affirmed. Affirmed.